 THE GLIDDEN COMPANY, VEGETABLEOIL DIVISION405these employees from the existing plant-wide unit of which they haveformed a part for over 18 years.4Accordingly, we find that the unit requested by the Petitioner isinappropriate for the purposes of collective bargaining, and we shalldismiss the petition herein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4 The American News Company,93 NLRB 1566;Chicago Pneumatic Tool Company, Inc.,89 NLRB 799.THE GLIDDEN COMPANY, VEGETABLE OIL DIVISIONandJOHN WALTERLEQUEA, JR., PETITIONERandINTERNATIONAL CHEMICAL WORKERSUNION, LOCAL No. 1, A. F. OF L.Case No. 21-RD-149.May 29,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer a representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Following a consent election conducted on June 11, 1951, Inter-nationalChemicalWorkers' Union, A. F. of L., was certified, onJune 19, 1951, as the exclusive bargaining representative of the em-1 The Unionmoved to dismiss this proceedingon the grounds(a) that its current con-tract with the Employeris a bar, and(b) thatsome of the signatureswhich constitutedthe Petitioner's showingof interestwere secured by a nephew of the plant superintendent.As we are dismissingthe petitionfor the reasonsset forthin paragraph numbered 3,infra,we findit unnecessaryto rule onthis motion.99 NLRB No. 76.215233-53-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees involved herein 2 Subsequently, the Employer and the Unionentered into a collective bargaining contract effective from October24, 1951, to June 18, 1952, and from year to year thereafter, in.theabsence of 60 days' notice to modify or terminate.The petitionherein was filed on April 10, 1952, and the hearing was held on May2, 1952.As the petition was filed more than 1 month before the end of thecertification year and the hearing was also held before the certifica-tion year expired we shall, in accordance with established Board policy,dismiss the petition.'OrderIT IS HEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.a Case No. 21-RC-1963.3 Zenith Raniw Corporation,95NLRB 1156,NationalHeat Treating Company,95NLRB No. 144.AMERICAN CAR&FOUNDRYandZENON J.BARANEKI, PETITIONERaiulLOCAL2551,UNITED STEELWORKERS OF AMERICA,CIO.Case No.3-RD-53.May 29, 1952,Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William Naimark,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer began to operate its Buffalo, New York, plant, theonly one involved in this proceeding, in 1940.The plant was shutdown in 1945 and not reopened until 1950.On November 16,,1950,the Steelworkers Organizing Committee, herein called Steelworkers,99 NLRB No. 66